Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Objections
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggests “Communicating User Equipment’s Multi Input Multi Output (MIMO) capability information and adapting communication resources”.
Further, the specification is objected to because it lacks a background section for the invention, technical field section and a summary of the invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 6, 8-11 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gordaychik (US 2019/0363843) in view of Hugl (US 2019/0260428) and further in view of Kwon (US 20210175935).
Referring to claim 1, Gordaychik discloses a method comprising:
 transmitting, by a wireless device, assistance information (Par. 2, “user equipment (UE) may comprise a transmitter configured to transmit a capability identifier (capability ID) corresponding to a plurality of capabilities of the UE, to a next generation Node B (gNB).” Note the UE is equivalent to the wireless device 
comprising first configuration parameters of a power saving operation of the wireless device (Par. 24, “The capability indicator may be based on a UE power capability”. Par. 25, “the indicator may provide a maximum number of antennas that the UE may currently support while maintaining a conservative power threshold”), wherein the first configuration parameters comprise: 
support for a first cell group (Par. 19, “capability identifier may be multi-format capable, for example, it may include a base indicator plus additional features or capabilities”. Par. 19, “support for SCells”, “support for SCells with or without typical NR SS/PBCH block occurring with a 16 frame period, . . . support for basic or advanced CSI feedback”, “term SCell may refer to a secondary cell”. Note that Scells is equivalent to first cell group); for a second cell group (Par. 19, 26, “A UE may have one capability supported for operation using a PCELL or master cell. The UE may have another capability supported for a SCELL or secondary cell. The same may be true for a cell of another technology or frequency”); and 
receiving second configuration parameters comprising: a first capability for a first cell of the first cell group and a second capability for a second cell of the second cell group (Par. 13, “UE may receive a registration area configuration with an indication that capabilities are acceptable for a registered area. All registered capabilities or a portion of the registered capabilities may be accepted or acceptable by the network”. Par. 25, “the indicator may provide a maximum number of antennas that the UE may currently support while maintaining a conservative power threshold”, “the UE to receive a signal indicating a switch to a lower number of antennas so as to conserve power”.  Note that the UE receives an approval or acceptance of its capability that includes maximum MIMO layer capability in configuration message. Thus, the configuration message). 
Gordaychik is not relied on for transmitting and receiving a first maximum number of multiple-input multiple-output (MIMO) layers  a second maximum number of MIMO layers.
Hugl discloses transmitting and receiving a first maximum number of multiple-input multiple-output (MIMO) layers a second maximum number of MIMO layers (Par. 45, “receiving a report from a UE of the maximum number of MIMO layers supported for PDSCH (in general or specifically for shorter TTI). The method may then optionally include, at 110, configuring the UE with a maximum of 2 MIMO layers for TM9 and/or TM10”. Par. 29, “a UE may report its MIMO capability independently for shorter TTTI”. Par. 66, “apparatus 20 may be configured to operate using one or more radio access technologies, such as GSM, LTE, LTE-A, NR, 5G, WLAN, WiFi, NB-IoT, Bluetooth, NFC, MulteFire, and/or any other radio access technologies.” Note that the UE reports a max number of MIMO layers it can support. Further note that the UE can report this MIMO capability at different times e.g., the UE can send the MIMO capability with reference to different technologies).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Gordaychik by incorporating the teachings of Hugl so that a first maximum number of (MIMO) layers a second maximum number of MIMO layers is included in the capability reporting of the UE, for the purpose of allowing the network to allocate MIMO resources specifically based on the MIMO capability of the UE. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
The above combination is not relied on for wherein the first number is less than or equal to the first maximum number and second number is less than or equal to the second maximum number.
In an analogous art, Kwon discloses wherein the first number is less than or equal to the first maximum number and second number is less than or equal to the second maximum number (FIG. 9, Par. 10, 29, 157, “wherein the maximum number of MIMO layers for the operation bandwidth is less than or equal to the maximum number of MIMO layers supported by the UE for the operation bandwidth”, “If the active BWP is BWP1, the gNB schedules downlink data transmission with transmission rank limited to N2 (block 913). If the active BWP is ”.  Note that the gNB schedules MIMO layers that is less than or equal to max Numberof MIMO layers reported by the UE. With regard to the second number, it is noted that the second number of MIMO layer can be scheduled in the same fashion as the first number).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of Kwon for the purpose of allocating a proper number of MIMO layers according to UE capability such that the number of MIMO layers allocated to UE would match the UE’s capability. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 5, the combination of Gordaychik/Hugl/Kwon discloses the method of claim 1, and further discloses the power saving operation comprises at least one of: switching an active bandwidth part of the first cell or the second cell;switching downlink control channel monitoring from a first search space to a second search space on the first cell or the second cell; or switching from a same-slot scheduling to a cross-slot scheduling (Kwon, Par. 142. Note that because of the alternative claim format it is sufficient for the prior art to disclose only one of the alternative.  See Kwon, Par. 142, “the UE switches its active BWP from the second BWP to the first BWP”. For definition of BWP see Kwon Par. 7 and 128, “bandwidth part (BWP).” Par. 128, “A UE can occupy only a subset of a system bandwidth based on bandwidth part (BWP) operation”).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of Kwon for the purpose of switching resources to the most valid and available bandwidth block and thus using communication resources efficiently. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.

It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of Kwon for the purpose of allocating resources based on the UE capabilities and thus using communication resources efficiently. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 8, the combination of Gordaychik/Hugl/Kwon discloses the method of claim 1, wherein the first maximum number is independent from the second maximum number (Hugl, Par. 45, “The method may then optionally include, at 110, configuring the UE with a maximum of 2 MIMO layers for TM9 and/or TM10”. Par. 29, “a UE may report its MIMO capability independently for shorter TTTI”. Par. 66, “apparatus 20 may be configured to operate using one or more radio access technologies, such as GSM, LTE, LTE-A, NR, 5G, WLAN, WiFi, NB-IoT, Bluetooth, NFC, MulteFire, and/or any other radio 
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of Hugl so that a first maximum number of (MIMO) layers a second maximum number of MIMO layers is included in the capability reporting of the UE, for the purpose of allowing the network to allocate MIMO resources specifically based on the MIMO capability of the UE. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 9, the combination of Gordaychik/Hugl/Kwon discloses the method of claim 1, wherein the assistance information is transmitted, by the wireless device, in a radio resource control (RRC) message (Gordaychik, Par. 14, “capability identifier may itself be a capability of a UE which may need to be reported prior to the capability identifier. . . in RRC, MAC , NAS or other signaling protocol”).
Referring to claim 10, the combination of Gordaychik/Hugl/Kwon discloses the method of claim 1, wherein the second configuration parameters are received, by the wireless device, in at least one of: a radio resource control (RRC) message via a first physical downlink shared channel (PDSCH); a Medium Access Control control element (MAC CE) via a second PDSCH; or downlink control information (DCI) via a physical downlink control channel (PDCCH) (Gordaychik, Par. 73, “DCI provided to the WTRU. The type of PUSCH or PDSCH may indicate type of DCI.”, “DCIs may be provided on a control resource set (CORESET) of a bandwidth part (BWP) of a whole channel bandwidth (CBW). The CORESET or CORESET length may indicate a type of DCI provided to the WTRU”. Note that due to the alternative claim language it is sufficient for the prior art to teach only one of alternatives).


UE) may comprise a transmitter configured to transmit a capability identifier (capability ID) corresponding to a plurality of capabilities of the UE, to a next generation Node B (gNB).” Note the UE is equivalent to the wireless device and it transmits capability of UE to a gNB. Further, the capability of UE is equivalent to assistance information), 
comprising first configuration parameters of a power saving operation of the wireless device (Par. 24, “The capability indicator may be based on a UE power capability”. Par. 25, “the indicator may provide a maximum number of antennas that the UE may currently support while maintaining a conservative power threshold”), wherein the first configuration parameters comprise: 
support for a first cell group (Par. 19, “capability identifier may be multi-format capable, for example, it may include a base indicator plus additional features or capabilities”. Par. 19, “support for SCells”, “support for SCells with or without typical NR SS/PBCH block occurring with a 16 frame period, . . . support for basic or advanced CSI feedback”, “term SCell may refer to a secondary cell”. Note that Scells is equivalent to first cell group); 
for a second cell group (Par. 19, 26, “A UE may have one capability supported for operation using a PCELL or master cell. The UE may have another capability supported for a SCELL or secondary cell. The same may be true for a cell of another technology or frequency”); and receive second configuration parameters comprising: a first capability for a first cell of the first cell group a second capability for a second cell of the second cell group (Par. 13, “UE may receive a registration area configuration with an indication that capabilities are acceptable for a registered area. All registered capabilities or a portion of the registered capabilities may be accepted or acceptable by the network”. Par. 25, “the indicator may provide a maximum number of antennas that the UE may currently support while maintaining a 
Gordaychik is not relied on for transmitting and receiving a first maximum number of multiple-input multiple-output (MIMO) layers a second maximum number of MIMO layers.
In an analogous art, Hugl discloses transmitting and receiving a first maximum number of multiple-input multiple-output (MIMO) layers a second maximum number of MIMO layers (Par. 45, “receiving a report from a UE of the maximum number of MIMO layers supported for PDSCH (in general or specifically for shorter TTI). The method may then optionally include, at 110, configuring the UE with a maximum of 2 MIMO layers for TM9 and/or TM10”. Par. 29, “a UE may report its MIMO capability independently for shorter TTTI”. Par. 66, “apparatus 20 may be configured to operate using one or more radio access technologies, such as GSM, LTE, LTE-A, NR, 5G, WLAN, WiFi, NB-IoT, Bluetooth, NFC, MulteFire, and/or any other radio access technologies.” Note that the UE reports a max number of MIMO layers it can support. Further note that the UE can report this MIMO capability at different times e.g., the UE can send the MIMO capability with reference to different technologies).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Gordaychik by incorporating the teachings of Hugl so that a first maximum number of (MIMO) layers  a second maximum number of MIMO layers is included in the capability reporting of the UE, for the purpose of allowing the network to allocate MIMO resources specifically based on the MIMO capability of the UE. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.


In an analogous art, Kwon discloses wherein the first number is less than or equal to the first maximum number and second number is less than or equal to the second maximum number (FIG. 9, Par. 10, 29, 157, “wherein the maximum number of MIMO layers for the operation bandwidth is less than or equal to the maximum number of MIMO layers supported by the UE for the operation bandwidth”, “If the active BWP is BWP1, the gNB schedules downlink data transmission with transmission rank limited to N2 (block 913). If the active BWP is not BWP1, the gNB schedules downlink data transmission with transmission rank limited to N1 (915)”.  Note that the gNB schedules MIMO layers that is less than or equal to max Numberof MIMO layers reported by the UE. With regard to the second number, it is noted that the second number of MIMO layer can be scheduled in the same fashion as the first number).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of Kwon for the purpose of allocating a proper number of MIMO layers according to UE capability such that the number of MIMO layers allocated to UE would match the UE’s capability. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 15, the combination of Gordaychik/Hugl/Kwon discloses the wireless device of claim 11, wherein the power saving operation comprises at least one of: switching an active bandwidth part of the first cell or the second cell; switching downlink control channel monitoring from a first search space to a second search space on the first cell or the second cell; or switching from a same-slot scheduling to a cross-slot scheduling (Kwon, Par. 142. Note that because of the alternative claim format it is sufficient for the prior art to disclose only one of the alternative.  See Kwon, Par. 142, “the UE switches its active BWP from the second BWP to the first BWP”. For definition of BWP see Kwon Par. 7 and 128,  “bandwidth 
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of Kwon for the purpose of switching resources to the most valid and available bandwidth block and thus using communication resources efficiently. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 16, the combination of Gordaychik/Hugl/Kwon discloses the wireless device of claim 11, wherein the instructions further cause the wireless device to receive a first transport block, via the first cell with a third number of MIMO layers, wherein the third number is less than or equal to the first number (Kwon, FIG. 9, Par. 10, 29, 157, “wherein the maximum number of MIMO layers for the operation bandwidth is less than or equal to the maximum number of MIMO layers supported by the UE for the operation bandwidth”.  Note that the gNB schedules MIMO layers that is less than or equal to maximum number of MIMO layers reported by the UE. This could apply to third number or any subsequent other number because the concept can be applied similarly. With regard to the transport block, it is noted that in paragraph 128, Kwon describes resource blocks and BWP is a subset of contiguous resource blocks. Thus the maximum number of MIMO layers for the operation bandwidth is less than or equal to the maximum number of MIMO layers supported by the UE can be applied to a first transport block via a first cell).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of Kwon for the purpose of allocating resources based on the UE capabilities and thus using communication resources efficiently. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Hugl, Par. 45, “The method may then optionally include, at 110, configuring the UE with a maximum of 2 MIMO layers for TM9 and/or TM10”. Par. 29, “a UE may report its MIMO capability independently for shorter TTTI”. Par. 66, “apparatus 20 may be configured to operate using one or more radio access technologies, such as GSM, LTE, LTE-A, NR, 5G, WLAN, WiFi, NB-IoT, Bluetooth, NFC, MulteFire, and/or any other radio access technologies.” Note that there are 2 maximum number of MIMO layers that the UE reports for TM9 and TM10. Thus, they are for different purposes and independent of each other).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of Hugl so that a first maximum number of (MIMO) layers a second maximum number of MIMO layers is included in the capability reporting of the UE, for the purpose of allowing the network to allocate MIMO resources specifically based on the MIMO capability of the UE. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 18, the combination of Gordaychik/Hugl/Kwon discloses the wireless device of claim 11, wherein the assistance information is transmitted, by the wireless device, in a radio resource control (RRC) message (Gordaychik, Par. 14, “capability identifier may itself be a capability of a UE which may need to be reported prior to the capability identifier. . . in RRC, MAC , NAS or other signaling protocol”).

Referring to claim 19, the combination of Gordaychik/Hugl/Kwon discloses the wireless device of claim 11, wherein the second configuration parameters are received, by the wireless device, in at least one of a radio resource control (RRC) message via a first physical downlink shared channel (PDSCH); a Medium Access Control control element (MAC CE) via a second PDSCH; or downlink control information 
Referring to claim 20, Gordaychik discloses a system (FIG. 1, FIG. 7, Par. 17, note that figure 1 illustrates a cellular system including UEs and gNBs) comprising: 
a wireless device comprising: one or more first processors and first memory storing first instructions that, when executed by the one or more first processors (FIG. 1, “UE”, Par. 227, memory, processor), cause the wireless device to: transmit assistance information comprising first configuration parameters of a power saving operation of the wireless device (Par. 2, “user equipment (UE) may comprise a transmitter configured to transmit a capability identifier (capability ID) corresponding to a plurality of capabilities of the UE, to a next generation Node B (gNB).” Note the UE is equivalent to the wireless device and it transmits capability of UE to a gNB. Further, the capability of UE is equivalent to assistance information. Par. 24, “The capability indicator may be based on a UE power capability”. Par. 25, “the indicator may provide a maximum number of antennas that the UE may currently support while maintaining a conservative power threshold”), wherein the first configuration parameters comprise: 
support for a first cell group (Par. 19, “capability identifier may be multi-format capable, for example, it may include a base indicator plus additional features or capabilities”. Par. 19, “support for SCells”, “support for SCells with or without typical NR SS/PBCH block occurring with a 16 frame period, . . . support for basic or advanced CSI feedback”, “term SCell may refer to a secondary cell”. Note that Scells is equivalent to first cell group); 
a PCELL or master cell. The UE may have another capability supported for a SCELL or secondary cell. The same may be true for a cell of another technology or frequency”); and
a base station comprising: one or more second processors and second memory storing second instructions that, when executed by the one or more second processors (FIG. 1, gNB. Par. 17, “The gNB 144 may respond with an attach response 148 indicating acceptance of the UE capabilities”), cause the base station to: 
receive the assistance information comprising the first configuration parameters of the power saving operation of the wireless device (FIG. 1 and Par. 17, “The gNB 144 may respond with an attach response 148 indicating acceptance of the UE capabilities”. Note that the gNB responds to the UE capabilities with an acceptance, thus, the gNB receives it); and 
transmit second configuration parameters comprising: a first number of MIMO layers for a first cell of the first cell group, and a second number of MIMO layers for a second cell of the second cell group (Par. 13, “UE may receive a registration area configuration with an indication that capabilities are acceptable for a registered area. All registered capabilities or a portion of the registered capabilities may be accepted or acceptable by the network”. Par. 25, “the indicator may provide a maximum number of antennas that the UE may currently support while maintaining a conservative power threshold”, “the UE to receive a signal indicating a switch to a lower number of antennas so as to conserve power”.  Note that the UE receives an approval or acceptance of its capability that includes maximum MIMO layer capability in configuration message. Thus, the configuration message).
Gordaychik is not relied on for transmitting and receiving a first maximum number of multiple-input multiple-output (MIMO) layers
 a second maximum number of MIMO layers
Hugl discloses transmitting and receiving a first maximum number of multiple-input multiple-output (MIMO) layers
 a second maximum number of MIMO layers (Par. 45, “receiving a report from a UE of the maximum number of MIMO layers supported for PDSCH (in general or specifically for shorter TTI). The method may then optionally include, at 110, configuring the UE with a maximum of 2 MIMO layers for TM9 and/or TM10”. Par. 29, “a UE may report its MIMO capability independently for shorter TTTI”. Par. 66, “apparatus 20 may be configured to operate using one or more radio access technologies, such as GSM, LTE, LTE-A, NR, 5G, WLAN, WiFi, NB-IoT, Bluetooth, NFC, MulteFire, and/or any other radio access technologies.” Note that the UE reports a max number of MIMO layers it can support. Further note that the UE can report this MIMO capability at different times e.g., the UE can send the MIMO capability with reference to different technologies)
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Gordaychik by incorporating the teachings of Hugl so that a first maximum number of (MIMO) layers  a second maximum number of MIMO layers is included in the capability reporting of the UE, for the purpose of allowing the network to allocate MIMO resources specifically based on the MIMO capability of the UE. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
The above combination is not relied on for wherein the first number is less than or equal to the first maximum number and second number is less than or equal to the second maximum number.
In an analogous art, Kwon discloses wherein the first number is less than or equal to the first maximum number and second number is less than or equal to the second maximum number (FIG. 9, Par. 10, 29, 157, “wherein the maximum number of MIMO layers for the operation bandwidth is less than or equal to the maximum number of MIMO layers supported by the UE for the operation bandwidth”, “If the active BWP is BWP1, the gNB schedules downlink data transmission ”.  Note that the gNB schedules MIMO layers that is less than or equal to max Numberof MIMO layers reported by the UE. With regard to the second number, it is noted that the second number of MIMO layer can be scheduled in the same fashion as the first number).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of Kwon for the purpose of allocating a proper number of MIMO layers according to UE capability such that the number of MIMO layers allocated to UE would match the UE’s capability. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.

Claims 2, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gordaychik (US 2019/0363843) in view of Hugl (US 2019/0260428) and further in view of Kwon (US 20210175935) and further in view of Dinan (US 20160295520).
Referring to claim 2, the combination of Gordaychik/Hugl/Kwon discloses the method of claim 1.
The combination is not relied on for wherein: the one or more first cells are in a first frequency range; and the one or more second cells are in a second frequency range different from a first frequency range of the one or more first cells.
In an analogous art, Dinan discloses the one or more first cells are in a first frequency range; and the one or more second cells are in a second frequency range different from a first frequency range of the one or more first cells (Par. 156, “According to an embodiment, the first cell group may comprise one or more cells of a first frequency band. The second cell group may comprise one or more cells of a second frequency band.”). 
, to modify the combination by incorporating the teachings of Dinan for the purpose of operating different cell groups in different frequencies such that the frequencies don not interfere with each other. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 7, the combination of Gordaychik/Hugl/Kwon discloses the method of claim 1.
The combination is not relied on for wherein the first cell group and the second cell group are grouped based on one or more criteria comprising at least one of: a timing advance value, a frequency band, a frequency range, or a radio interface.
In an analogous art, Dinan discloses the first cell group and the second cell group are grouped based on one or more criteria comprising at least one of: a timing advance value, a frequency band, a frequency range, or a radio interface (Dinan, Par. 156, “According to an embodiment, the first cell group may comprise one or more cells of a first frequency band. The second cell group may comprise one or more cells of a second frequency band”, note that due to the alternative claim language it is sufficient for prior art to disclose one of the alternatives).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of Kwon for the purpose of allocating a proper number of MIMO layers according to UE capability such that the number of MIMO layers allocated to UE would match the UE’s capability. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
	Dependent claim 12 recites features analogous to the features of claim 2, thus it is rejected for the same reasons as set forth above.
Allowable Subject Matter

Claims 3-4 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the examiner’s statement of reasons for allowance:
The prior art fails to disclose or suggest the limitations “wherein the assistance information further comprises third configuration parameters of overheating assistance information, wherein the third configuration parameters comprise a third maximum number for MIMO layers when the wireless device experiences internal overheating”, as in claim 3 along with the limitations of the intermediate and base claims. 
Further, the prior art fails to disclose or suggest the limitations “wherein the third maximum number is indicated separately and independently, by the wireless device, from the first maximum number and the second maximum number”, as in claim 4 and 14 along with the limitations of the intermediate and base claims.
Further, the prior art fails to disclose or suggest the limitations “wherein the assistance information further comprises third configuration parameters of overheating assistance information, wherein the third configuration parameters comprise a third maximum number for MIMO layers when the wireless device experiences internal overheating”, as in claim 13 along with the limitations of the intermediate and base claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
/FRED A CASCA/               Primary Examiner, Art Unit 2644